DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II claims 25-33 in the reply filed on 5/19/22 is acknowledged.  Accordingly, claims 17-24 have been withdrawn from consideration.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(2) because Figure 6A shows a view and an enlarged view in the same view. When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites “a metallic layer notably of a precious metal”.  The term “notably” renders the claim indefinite because it is not clear if the metallic layer is required to be a precious metal or not.  For the purposes of examination, it will be interpreted to be required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler, US 9,694,386 in view of Montavon, US 3,989,603.
Regarding claim 25, Winkler discloses a part comprising: a support (21) made of an electrically non-conductive material (col. 3 line 34), said support being provided with at least one recess (6) filled with an aesthetic element (5) made of an electrically conductive material (col 3 lines 59-61), said aesthetic element forming a decoration on a visible side of the part, wherein said at least one recess opens in one or more places onto a face of the part that is configured to be non-visible (Fig 3e).
Winkler does not explicitly disclose a surface coating layer.
Montavon discloses a similar watch dial having a surface coating (16, 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler for the purpose of adding a surface coating for the purpose of decoration, aesthetics and improving the overall appearance of the device.
Regarding claim 26, Winkler and Montavon disclose the coating layer is an anodized layer or a metallic layer (Montavon discloses the coating is an anodized layer, abstract).
Regarding claim 27, Winkler and Montavon disclose the support is made of a material chosen from among ceramic, sapphire and enamel (Winkler col. 3 line 34).
Regarding claim 28, Winkler and Montavon disclose the aesthetic element is made of an amorphous metal, a crystalline metal or one of their alloys (Winkler col. 3 lines 59-61).
Regarding claim 29, Winkler and Montavon disclose the aesthetic element is made of an aluminium, titanium or precious metal alloy (Winkler col. 3 lines 59-61).
Regarding claim 30, Winkler and Montavon disclose the part is an external component for horology or jewelry (Fig 1).
Regarding claim 31, Winkler and Montavon disclose the part is a watch bezel forming the support with said at least one recess inlaid with the aesthetic element forming an index or an annular portion of the bezel (col 3 lines 23-28).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Montavon as applied to claim 25 above, and further in view of Kwan, US2009/0229307.
Regarding claim 32, Winkler and Montavon do not explicitly disclose the aesthetic element forming a portion of the case middle that extends up to a horn of the case.
Kwan discloses a case showing aesthetic elements arranged in recesses extending up to and including a horn of the case (Fig 6, Fig 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler to a case middle with horns inlaid with aesthetic elements as taught by Kwan because Winkler states “However, this example will be taken by way of non-limiting example and it is evident that this method may be applied to any sort of element such as a watch bezel or any other element able to receive three-dimensional decorations.”  Thus, one having ordinary skill would have motivated to extend that to the teaching of Kwan and obtain a watch case middle forming the support with said at least one recess inlaid with the aesthetic element forming a portion of the case middle that extends up to a horn of the case.
Regarding claim 33, Winkler, Montavon and Kwan do not explicitly disclose at least one recess communicates with a hole or insertion of the spring bar arranged in the horn of the case middle.  However, since the watch horn has a vertical recess shown by Kwan, any spring bar hole in the side will intersect only depending on the depth of the recess in relation to the spring bar hole.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to experiment with different hole depths since it would involve nothing more than choosing from a finite number of identified predictable solutions with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M COLLINS/           Examiner, Art Unit 2844   

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833